


SEPARATION AGREEMENT

This Separation Agreement is made this 30th day of June, 2007 between Nalco
Company, for itself and on behalf of its direct or indirect affiliates, parents,
subsidiaries and predecessors (collectively the “Company” or “Nalco”) and
William J. Roe (“Mr. Roe”).

Recitals

Mr. Roe’s current position with the Company will end on June 30, 2007.

Mr. Roe entered into a Severance Agreement with the Company with effective date
of January 1, 2004 (the “Severance Agreement”).

Mr. Roe entered into a Death Benefit Agreement with the Company (then Nalco
Chemical Company) (the “Death Benefit Agreement”).

Mr. Roe entered into a Management Members Agreement with Nalco LLC, an indirect
parent of Nalco, on or about June 30, 2004, pursuant to which Mr. Roe was given
the opportunity to invest in certain equity ownership units in Nalco LLC (the
“Management Members Agreement”).

Mr. Roe signed a consent permitting certain acceleration rights for the C and D
Units on December 13, 2006 (the “Consent Memorandum”).

Under the Severance Agreement, any severance payments would be paid to Mr. Roe
over the period from the date his employment ends to the date Mr. Roe becomes
age 55, permitting Mr. Roe to elect retirement on the first day of the month
following becoming age 55 (in December 2008).

As there are no severance payment obligations, the Company agrees that Mr. Roe
will continue to vest in the B Units under the 2004 Nalco LLC Plan for the years
2007 and 2008 and he shall otherwise continue receiving medical and dental
benefits as an active employee until he reaches age 55 in December 2008,
permitting Mr. Roe to elect retirement on January 1, 2009.

Agreement

Accordingly, Mr. Roe and Nalco agree as follows:

1.

Termination of Employment and Consulting Services

Effective June 30, 2007, Mr. Roe will be terminated from all positions
previously held by him as an officer, employee or director of Nalco, and all of
its direct or indirect subsidiaries, parents and affiliates. Mr. Roe shall
execute any requested

 

 

--------------------------------------------------------------------------------






forms to resign from such positions, including the resignation from the Nalco
Foundation attached hereto.

2.

Separation Benefits

 

a.

Mr. Roe and Nalco LLC will separately enter into an amendment of the Management
Members Agreement. This Agreement is conditioned upon the parties executing the
described amendment to the Management Members Agreement.

 

b.

The Company will maintain Mr. Roe as an active employee until he is 55 years of
age at which point he will be permitted to retire with the full retirement
benefits of a 55 year old employee. As an active employee, Mr. Roe will be
available for consultation, special projects, or assistance with any
company-related litigation, but will have no salary for his services.

 

c.

The Company will continue Mr. Roe’s current medical and dental coverage as an
active employee for the period through December 31, 2008 at current cost.

 

d.

The Company will reimburse tax assistance for Mr. Roe up to a cap of $2500 and
for financial planning up to a cap of $8500, for related services rendered in
2007 and 2008.

 

e.

The Company will provide outplacement services through an agreed vendor.

3.

Waiver of Benefits

In addition to the offset right under paragraph (g) of the Consent Memorandum,
Mr. Roe fully waives and releases any and all claim he has or might have had
under the Severance Agreement and further waives and releases any and all other
claims he has to any payments or benefits, or any severance payments or
severance benefits from Nalco or any of its direct or indirect affiliates,
subsidiaries, parents or predecessors under any other agreements or commitments.
Mr. Roe does not waive and release any claims under the Death Benefit Agreement.

4.

Reconciliation of Expense Reports, Travel Advances, Credit Card Charges, and
Other Obligations

If he has not already done so, by July 15, 2007, Mr. Roe will deliver to Nalco a
final written report and reconciliation of all outstanding travel advances and
charges made against credit cards issued to Mr. Roe by or on behalf of Nalco.
Mr. Roe shall identify those portions of advances and charges which were devoted
to personal use and those portions that were devoted to the business purposes of
Nalco. For the portions devoted to Nalco’s business purposes, Mr. Roe will

 

 

2

 

--------------------------------------------------------------------------------






provide all of the information normally provided under Nalco’s practices and
procedures, with appropriate receipts.

Mr. Roe will also provide a detailed statement of all business expenses that
Mr. Roe claims he incurred for Nalco’s business purposes that have not been
reimbursed.

If the final report of business expenses, use of travel advances, and credit
card charges reveals Mr. Roe owes Nalco money, the sum owing shall be promptly
paid by him by check. If the report reveals Nalco owes Mr. Roe money, the sum
owing shall be promptly paid by check.

Mr. Roe agrees to return all Nalco property to Nalco promptly upon request.

5.

General Release and Covenant Not to Sue

In consideration of Nalco’s promises under this Separation Agreement and the
Amendment to the Management Members Agreement, Mr. Roe individually, and
Mr. Roe’s successors, assigns, heirs, and agents, and each and all of them,
hereby unconditionally and forever release, acquit, and discharge Nalco, its
direct or indirect parents, subsidiaries and affiliates, and each of their
respective officers, directors, stockholders, employees, agents, and attorneys
from any and all claims, demands, liabilities, and causes of action of every
kind, nature and description whatsoever whether known or unknown, or suspected
to exist, which Mr. Roe ever had or may now have up to the date of signing this
Agreement, against Nalco, or any of them, including, without limitation, any
claim arising out of or relating to (i) any aspect of Mr. Roe’s employment with
Nalco, including the termination of such employment; (ii) any federal, state,
local or other government statute, regulation or ordinance of any country,
including but not limited to the following US laws, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, 29 U.S.C. sec. 621 et. seq. as amended by the
Older Workers’ Benefit Protection Act of 1990, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Employee Retirement Income Security
Act, and the Rehabilitation Act of 1973, The Worker Adjustment and Retraining
Notification Act and (iii) the common law of the jurisdiction wherein Mr. Roe
resides or any other jurisdiction, including without limitation, intentional
infliction of emotional distress, breach of contract and any claims for
consequential and/or punitive damages for any reason. It is the intention of
Mr. Roe that in executing this Agreement Mr. Roe is providing a General Release
and that it shall be an effective bar to each and every claim, demand and cause
of action, either known or unknown, for all acts, or omissions of Nalco, its
direct or indirect parents, subsidiaries and affiliates, and each of their
respective officers, directors, stockholders, employees, agents, and attorneys,
occurring prior to and up to the date this Agreement is executed. This release
includes but is not limited to:

 

 

3

 

--------------------------------------------------------------------------------






 

-

any claims for assault, battery, wrongful termination, defamation, invasion of
privacy, intentional infliction of emotional distress, or any other tort or
common law claims;

 

-

any claim to challenge the enforceability of any provision of the Severance
Agreement, including but not limited to the noncompetition, nondisclosure, and
nonsolicitation provisions in the Severance Agreement;

 

-

any claims for the breach of any written, implied or oral contract;

 

-

any claims of discrimination, harassment or retaliation based on such things as
age, national origin, ancestry, race, religion, sex (including sexual
harassment), sexual orientation, or physical or mental disability or medical
condition or any other protected status;

 

-

any claims for benefits or monetary equivalent of benefits except as provided in
this Agreement; and

 

-

any entitlement to reinstatement with or rehire or reemployment by Nalco.

Also waived are any rights to attorneys’ fees, compensation or other recovery as
the result of any legal action brought by Mr. Roe or on Mr. Roe’s behalf by any
other party, based on any right Mr. Roe has released and waived under this
Separation Agreement.

Excepted from this release are claims challenging the validity of this
Separation Agreement under the Age Discrimination in Employment Act. Mr. Roe’s
release under the Age Discrimination in Employment Act does not apply to any
claims that arise or may arise based on events that take place after the date
Mr. Roe signs this Agreement. Also not released are any claims Mr. Roe may have
for a) Worker’s Compensation benefits, b) accrued wages, accrued but unused
vacation pay, and accrued commissions, if any, up to the date of termination, c)
any vested pension benefits, or d) any right to unemployment benefits.

Mr. Roe warrants that he: (a) has read this Agreement and understands its
provisions including the waivers and releases, (b) understands that this
Agreement includes a release of any rights or claims under the Age
Discrimination in Employment Act, (c) is waiving rights under this release on a
voluntary basis, without coercion or duress, in compliance with the Older
Workers Benefit Protection Act, and (d) has been advised to consult an attorney
before signing this Agreement.

Mr. Roe agrees never to institute any charge, lawsuit, complaint, proceeding,
grievance or action of any kind (at law, in equity or otherwise) in any state or
federal court, or in any other public or private tribunal, against Nalco on any
grounds, for any occurrence from the beginning of time to the effective date of

 

 

4

 

--------------------------------------------------------------------------------






this Agreement. The only exception to this covenant not to sue is a claim that
challenges the validity of this Separation Agreement and alleges age
discrimination. If Mr. Roe sues Nalco in violation of this Separation Agreement,
then Mr. Roe shall be liable for Nalco’s actual attorneys’ fess and other
litigation costs incurred in defending such matter

6.

Confidentiality and Covenants

Mr. Roe agrees not to disclose any of the terms of this Separation Agreement to
anyone, other than Mr. Roe’s spouse, attorney, and accountant or as required by
law. Mr. Roe may disclose the terms of this Separation Agreement to these
individuals only upon the understanding they shall be bound not to disclose the
terms to anyone else. Before disclosing these terms to them, Mr. Roe shall
inform them of their confidentiality obligations.

In exchange for the consideration hereunder, during the term of this Agreement
and for a period of two (2) years beginning on the effective date of
termination, (i) Mr. Roe shall not, within any jurisdiction or marketing area in
which the Company (or its subsidiaries and its affiliates) is doing business,
directly or indirectly, own, manage, operate, control, consult with, be employed
by, or participate in the ownership, management, operation or control of any
business of the type and character engaged in or competitive with that conducted
by the Company (or its subsidiaries and its affiliates).

Mr. Roe will not divulge, transmit or otherwise disclose (except as legally
compelled by court order, and then only to the extent required, after prompt
notice to the Company of any such order), directly or indirectly, any
confidential knowledge or information with respect to the business, operations,
finances, organization or employees of the Company (or its subsidiaries and
affiliates) or with respect to trade secrets, confidential or secret processes,
services, techniques, product formulations, customer information, marketing or
business plans with respect to the Company (or its subsidiaries and affiliates);
and (ii) Mr. Roe will not use, directly or indirectly, any confidential
information for the benefit of anyone other than the Company (or its
subsidiaries and affiliates); provided, however, that Mr. Roe has no obligation,
express or implied, to refrain from using or disclosing to others any such
knowledge or information which is or hereafter shall become available to the
public other than through disclosure by Mr. Roe. All new processes, techniques,
know-how, inventions, plans, products, patents and devices developed, made or
invented by Mr. Roe, alone or with others, while an employee of the Company
which are related to the business of the Company (or its subsidiaries and
affiliates) shall be and become the sole property of the Company, unless
released in writing by the Company, and Mr. Roe hereby assigns any and all
rights therein or thereto to the Company. All files, records, correspondence,
memoranda, notes or other documents (including, without limitation, those in
computer-readable form) or property relating or belonging to the Company,
whether prepared by Mr. Roe or otherwise coming into his

 

 

5

 

--------------------------------------------------------------------------------






possession in the course of the performance of his services under this
Agreement, shall be the exclusive property of Company and shall be delivered to
Company and not retained by Mr. Roe (including, without limitations, any copies
thereof) upon termination of this Agreement for any reason whatsoever.

Mr. Roe will communicate and disclose in writing to the Company all inventions,
discoveries, improvements, machines, devices, designs, processes, products,
software, treatments, formulae, mixtures and/or compounds whether patentable or
not as well as patents and patent applications made, conceived, developed or
acquired by Mr. Roe or under which Mr. Roe acquired the right to grant licenses
or become licensed, whether alone or jointly with others, during his employment
with the Company (all collectively referred to as “Inventions”). All of
Mr. Roe’s right, title and interest in, to and under such Inventions, including
licenses and right to grant licenses are the sole property of the Company and
the same are hereby assigned to the Company. Any Invention disclosed by Mr. Roe
to anyone within one (1) year after June 30, 2007, which relates to any matters
pertaining to, applicable to, or useful in connection with, the business of the
Company shall be deemed to have been made or conceived or developed by Mr. Roe
during his employment with the Company.

For all of Mr. Roe’s Inventions, Mr. Roe will execute and deliver all documents
which the Company shall deem necessary or appropriate to assign, transfer and
convey to the Company, all of Mr. Roe’s right, title, interest in and to such
Inventions, and enable the Company to file and prosecute applications for
Letters Patent of the United States and any foreign countries on Inventions as
to which the Company wishes to file patent applications; and do all other things
(including the giving of evidence in suits and other proceedings) which the
Company shall deem necessary or appropriate to obtain, maintain, and assert
patents for any and all such Inventions and to assert its rights in any
Inventions not patented.

Mr. Roe hereby assigns to the Company the copyright in all works prepared by
Mr. Roe which are or were either within the scope of Mr. Roe’s employment with
the Company; or, based upon information acquired from the Company not normally
made available to the public; or, commissioned by the Company but not within
Mr. Roe’s scope of employment.

Mr. Roe also agrees to do all things (including the giving of evidence in suits
and other proceedings) which the Company shall deem necessary or appropriate to
obtain, maintain, and enable the Company to protect its rights in and to such
works.

Mr. Roe hereby releases and allows the Company to use, for any lawful purpose,
any voice reproduction, photograph, or other video likeness of Mr. Roe made in
the scope of Mr. Roe’s employment.

 

 

6

 

--------------------------------------------------------------------------------






All expenses incident to any action required by the Company to assign Inventions
or copyrights to the Company or so taken in its behalf pursuant to the terms of
this Agreement shall be borne by the Company, including a reasonable payment for
Mr. Roe’s time and expenses involved if not then in the Company’s employ.

Mr. Roe acknowledges that a breach of his covenants contained herein may cause
irreparable damage to the Company (its subsidiaries and affiliates), the exact
amount of which will be difficult to ascertain, that the remedies at law for any
such breach will be inadequate and that the payments and other benefits, in this
Separation Agreement and the amendment to the Management Members Agreement, are
additional consideration for the covenants contained herein. Accordingly,
Mr. Roe agrees that if he breaches any of the covenants contained herein, in
addition to any other remedy which may be available at law or in equity, the
Company shall be entitled to specific performance and injunctive relief. In
addition, the breach of any of the covenants contained herein shall entitle the
Company to permanently withhold, and, if applicable, to recover from Mr. Roe any
payments, benefits, or other entitlements, of any type owed by the Company to
Mr. Roe under the Severance Agreement, the Consent Memorandum, this Separation
Agreement, any other agreement or plan irrespective of whether the covenants in
this Separation Agreement or the Severance Agreement are deemed enforceable by a
court. The Company and Mr. Roe further acknowledge that the time, scope,
geographic area and other provisions herein have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement. In the event that the covenants herein shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, they shall be
interpreted to extend only over the maximum period of time for which they may be
enforceable and/or over the maximum geographical area as to which they may be
enforceable and/or to the maximum extent in all other respects as to which they
may be enforceable, all as determined by such court in such action.

 

 

7

 

--------------------------------------------------------------------------------






Mr. Roe agrees to cooperate with the Company during his employment hereunder and
thereafter (including following Mr. Roe’s termination of employment for any
reason), by making himself reasonably available to testify on behalf of the
Company in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Company’s Board of Directors or its representatives or counsel, or
representatives or counsel to the Company, as reasonably requested; provided,
however that the same does not materially interfere with his then current
professional activities or important personal activities and is not contrary to
the best interests of Mr. Roe. The Company agrees to reimburse Mr. Roe, on an
after-tax basis, for all expenses including pre-approved legal expenses,
actually incurred in connection with his provision of testimony or assistance.

Mr. Roe will not make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Company, its subsidiaries and
affiliates or its or their respective officers, directors, employees, advisors,
businesses or reputations. The Company agrees that it shall advise the members
of the Board of Directors and its senior officers not to disparage Mr. Roe and
the Company shall use its reasonable business efforts to prevent them from doing
so; provided, however, the Company’s obligations to Mr. Roe in the immediately
preceding sentence shall not apply to any oral, written or electronic
statements, representations or other communications made internally at the
Company by any member of the Board of Directors or any of the Company’s senior
officers if such oral, written or electronic statements, representations or
other communications are made by any of the foregoing individuals in the course
of such individual’s duties, responsibilities or obligations to the Company.
Notwithstanding the foregoing, nothing in this Agreement shall preclude Mr. Roe
or a representative of the Company from making truthful statements or
disclosures that are required by applicable law, regulation or legal process.

7.

Additional Provisions

 

A.

Mr. Roe acknowledges and agrees that:

 

-

Mr. Roe is entering into this Agreement knowingly and voluntarily and of
Mr. Roe’s own free will and not because of any threats or duress;

 

-

Mr. Roe has been advised by this Agreement to consult with an attorney before
signing this Agreement;

 

-

Mr. Roe has read this Agreement and understands its provision, including that a
portion of the consideration being paid by Nalco is

 

 

8

 

--------------------------------------------------------------------------------






for a release of any rights or claims under the Age Discrimination in Employment
Act:

 

-

Mr. Roe understands that Mr. Roe may take up to 21 days to consider this
Agreement before signing it;

 

-

After Mr. Roe signs this Agreement, Mr. Roe will have 7 days to revoke it;

 

-

If Mr. Roe wants to revoke it, Mr. Roe must deliver a written notice of
revocation to Ms. Mary Manupella at Nalco headquarters in Naperville, IL. If
Mr. Roe does not revoke it within 7 days after having signed it, this Agreement
will become final between and enforceable by the parties; and

 

-

If Mr. Roe chooses to revoke this Agreement within 7 days after Mr. Roe signs
it, Mr. Roe will not receive consideration set forth above and he shall also be
revoking the Amendment to the Management Members Agreement and all benefits
thereunder (Mr. Roe acknowledges that the Management Members Agreement is
conditioned upon his agreeing to this Agreement), or the other benefits
described hereunder.

Any violation by Mr. Roe of the covenants, commitments, or obligations, in this
Agreement shall release Nalco from its obligation to provide any other benefits
promised in this Agreement and shall release any rights in the vesting of any
units in Nalco LLC. Nalco’s right to withhold benefits and Nalco LLC’s right to
refuse the vesting of any Nalco LLC units shall be without prejudice to any
other remedy available to Nalco for breach of this Agreement.

 

B.

Mr. Roe shall not directly or indirectly employ, solicit for employment, or
otherwise contract for the services of any individual who is an employee of the
Company or its affiliates for a period of 5 years from the date of this
Agreement.

 

C.

Mr. Roe agrees not to (directly or indirectly, individually or with others) do
anything calculated or likely to have the effect of undermining, disparaging or
otherwise reflecting negatively upon Nalco, its officers, directors,
shareholders, employees, former employees agents, operations, reputation,
goodwill, business practices, products, services, suppliers, employees of
suppliers, and/or customers. Mr. Roe and Nalco agree that, because the exact
amount of potential damages to Nalco resulting from Mr. Roe’s breach of this
section is inherently difficult to determine with any precision, if a court
finds that Mr. Roe has breached this section in any respect, Mr. Roe will pay
all of Nalco’s actual attorneys’ fees and other litigation costs incurred in
obtaining an injunction and/or judgment against Mr. Roe.

 

 

9

 

--------------------------------------------------------------------------------






8.

Entire Agreement/Changes. This writing contains the entire Agreement between the
parties. There is no agreement or understanding between Mr. Roe and Nalco about
or pertaining to the termination of Mr. Roe’s employment with Nalco, or about
Mr. Roe’s obligations to Nalco regarding Mr. Roe’s termination except those set
forth in this Agreement. No changes to this Agreement shall be enforceable
against Nalco unless agreed to and acknowledged by Nalco as evidenced by the
signature of an authorized agent of Nalco.

 

9.

Severability. If any provision of this Agreement, other than the release
sections, is held by a court of competent jurisdiction to be unlawful, such
provision shall be stricken or modified by the court, and the remaining and/or
modified provisions shall remain in full force and effect. If the release
sections are held to be unlawful or unenforceable, the Agreement shall be
voidable at Nalcos option.

 

10.

Choice of Law, Interpretation, Venue. This Agreement shall be governed by
Illinois law. This Agreement is a product of mutual authorship and shall be
neutrally construed. Any action under this agreement which may be brought before
the United States District Court for the Northern District of Illinois shall be
brought before the United States District Court for the Northern District of
Illinois.

 

In Witness Whereof, the parties have executed this Agreement on the date
indicated:

 

NALCO COMPANY

 

 


By: 



 

 



Title: 

Vice President – Human Resources

 

 

Mr. William J. Roe

 

 

10

 

--------------------------------------------------------------------------------






RESIGNATION FROM THE BOARD OF DIRECTORS OF

THE NALCO FOUNDATION

I, William J. Roe, hereby resign from my membership on the Board of Directors of
the Nalco Foundation.

 

 

 

 

 



 

 



William J. Roe

 

 

 

 

 

11

 

--------------------------------------------------------------------------------